Citation Nr: 0407241	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from October 1966 to August 
1968.  Service in Vietnam is indicated by the evidence of 
record. 

The veteran was granted service connection for PTSD in an 
October 1996 rating decision and was awarded a 10 percent 
disability rating.  

In February 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his PTSD.  In an October 2002 rating decision, the RO awarded 
an increased disability rating of 50 percent.  The veteran 
disagreed with the rating assigned and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2003.  

TDIU Claim

The veteran has asserted that his service-connected PTSD has 
rendered him unemployable.  In his December 2002 notice of 
disagreement, the veteran stated that he is "[unable to hold 
gainful employment]" as a result of PTSD.  
A claim for TDIU has not been adjudicated by the RO.  

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  Because 
service connection is not in effect for any disability other 
than PTSD, the Board concludes that it does have jurisdiction 
over the issue of the veteran's entitlement to TDIU.  
Accordingly, that issue has been added.  

Schizophrenia claim

The veteran has also been diagnosed with schizophrenia.  The 
Board denied service connection for a psychiatric disorder 
other than PTSD in an October 1996 decision.  

The veteran's representative, in a December 2003 informal 
hearing presentation, raised the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  Therefore, the Board refers this issue to 
the RO for appropriate action.


REMAND

The veteran seeks an increased rating for his service-
connected PTSD, as well as TDIU based on his PTSD.  In 
essence, he contends that his service-connected PTSD is more 
severe than is recognized by VA and caused him to be 
unemployable.

As alluded to above, the record in this case contains 
diagnoses of other psychiatric disorders in addition to the 
service-connected PTSD.  The Board cannot render an informed 
decision concerning the level of disability caused by the 
veteran's service-connected PTSD in the absence of specific 
medical information regarding coexisting non service-
connected disabilities.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The RO obtained an examination in August 2002 and requested 
an opinion as to whether and to what extent the veteran's 
psychiatric symptomatology could be apportioned among his 
service-connected PTSD and non service connected psychiatric 
disorders.  The report of that examination is of record.  
However the Board finds that the examination report is 
inadequate to properly rate the veteran's service-connected 
PTSD.

The August 2002 VA examiner, Dr. S.M.P., stated that the 
veteran's schizophrenia was related to his service in 
Vietnam.  It appears that Dr. S.M.P. did not review the 
veteran's military records or other medical records in 
conjunction with his examination and opinion.  The Board is 
not required to accept medical opinions that are based on the 
veteran's recitation of his own medical history.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995).  In addition, Dr. S.M.P. 
refused to distinguish the veteran's psychiatric symptoms 
among his service-connected and non service connected 
psychiatric disorders.  He did not indicate that this task 
was impossible, but rather concluded that the veteran should 
be service connected for schizophrenia in addition to PTSD so 
that it was not necessary to distinguish the two.

Based on Dr. S.M.P.'s statements, the Board concludes that an 
opinion that distinguishes between service-connected and non 
service connected psychiatric symptomatology is not medically 
impracticable, but that Dr. S.M.P. was simply not prepared to 
render such an opinion.  It appears in this connection that 
Dr. S.M.P. improperly tried to act in an adjudicative 
capacity.  The Board further concludes that such an opinion 
is crucial to a proper evaluation of the veteran's service 
connected PTSD.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  The veteran should be scheduled for 
evaluation by a psychologist.  The 
veteran's VA claims folder should be 
reviewed by the psychologist in 
conjunction with the evaluation.  The 
psychologist should note in the 
evaluation report that the records were 
reviewed.  After interviewing the veteran 
and/or conducting appropriate testing, 
the psychologist should render an opinion 
concerning what psychiatric diagnoses are 
currently present.  The report of the 
psychological evaluation of the veteran 
should be associated with the veteran's 
VA claims folder.

2.  After completing the above actions, 
the RO should arrange for a VA 
psychiatric examination of the veteran, 
preferably by an examiner who has not 
previously evaluated the veteran, in 
order to determine the extent and 
severity of his service-connected PTSD.  
The examining psychiatrist should be 
requested to review the veteran's claims 
file in conjunction with the examination 
and to note in the report that such a 
review was conducted. The examiner is 
asked to apportion to the extent possible 
the symptomatology attributable to the 
veteran's PTSD from that attributable to 
other psychiatric disorders.  A separate 
GAF score for PTSD should be assigned, if 
possible.  The examiner should also 
render an opinion as to whether it is as 
likely as not that any other diagnosed 
psychiatric disorder is related to the 
veteran's military service.  The report 
of the examination should be associated 
with the veteran's VA claims folder.   

3.  VBA should then readjudicate the 
issue of entitlement to an increased 
disability rating for PTSD and the 
intertwined issue of the veteran's 
entitlement to TDIU, as well as any other 
issues which are reasonable before it.  
If the benefits sought on appeal are not 
granted, in whole or in part, VBA should 
issue a Supplemental Statement of the 
Case for the issues in appellate status.  
The veteran should be provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



